Citation Nr: 1043573	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-39 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for basal cell carcinoma of 
the skin, to include as secondary to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Oakland, 
California, regional office (RO) of the Department of Veterans 
Affairs (VA).  The Honolulu, Hawaii RO now has jurisdiction of 
this appeal. 

The Veteran appeared at a hearing before the undersigned Veterans 
Law Judge at the Honolulu RO in July 2010.  A transcript of this 
hearing is contained in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he has developed PTSD as a result of 
his experiences in Vietnam.  

The evidence includes private treatment records of the Veteran 
from G.H.A., Ed.D, dating from 2002 to 2006.  A September 2006 
letter from G.H.A. summarizes the treatment.  The diagnoses 
include PTSD, and the conclusions note that the PTSD is the 
result of the Veteran's experiences in Vietnam.  It was further 
noted that the Veteran denied any acute PTSD symptoms.  The 
August 2007 rating decision noted the diagnosis of PTSD but 
denied the Veteran's claim on the basis that his claimed 
stressors could not be verified.  

However, the Board notes that the regulation that governs the 
award of PTSD was changed, effective July 13, 2010.  In general, 
these changes liberalize the evidentiary standard for PTSD claims 
for stressor verification.  These changes apply to the Veteran's 
appeal.  The RO has not had the opportunity to consider the 
Veteran's claim under this regulation.  

Furthermore, the Veteran has not been afforded a VA examination 
for his claimed PTSD.  Although the private examiner provides a 
diagnosis of PTSD and an opinion that relates the PTSD to 
service, the new regulation requires that the Veteran be afforded 
a VA examination prior to reaching a decision in his claim.  
Therefore, the Board finds that the Veteran should be scheduled 
for a VA examination in order to determine the nature and 
etiology of his claimed PTSD.  

In addition, the Veteran testified at the July 2010 hearing that 
he has been receiving treatment for PTSD from a Vet Center on 
Kona Island.  These records are not contained in the claims 
folder.  

In regards to the claim for service connection for basal cell 
carcinoma, the Veteran testified that he began to receive 
treatment for various skin diseases soon after his return from 
Vietnam.  He says that basal cell carcinoma was first diagnosed 
five to ten years after discharge.  The Veteran testified that he 
received treatment for his skin diseases to include the basal 
cell carcinoma from Kaiser of California.  The record shows that 
the Veteran previously submitted a VA Form 21-4142 in December 
2006 authorizing VA to obtain these records, but it was not acted 
on in a timely manner.  The RO requested that the Veteran 
complete another VA Form 21-4142 in October 2009, but this was 
not received until July 2010.  No action has been taken since the 
receipt of this form.  The Board finds that an attempt must be 
made to obtain the treatment records pertaining to the Veteran's 
skin disabilities from Kaiser of California.  

Accordingly, the case is REMANDED for the following actions:

1.  Utilize the VA Form 21-4142 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs completed by the Veteran to obtain 
treatment records pertaining to treatment 
of the Veteran's skin disabilities to 
include basal cell carcinoma dating from 
1967 to the present.  If the form expires 
prior to taking this action, obtain another 
form from the Veteran.  If the records are 
unavailable, this should be noted in the 
claims folder.  The Veteran should also be 
notified of the unavailability and given an 
opportunity to obtain the records on his 
own. 

2.  Obtain all VA records pertaining to the 
treatment of the Veteran's claimed PTSD, 
including the records from the Vet Center 
on Kona Island.  Associate these records 
with the claims folder.  If, on review of 
any records obtained, there is a need for 
additional examination to evaluate the 
claim, arrangements for that examination to 
be undertaken should be made.

3.  After the VA treatment records 
requested above have been received, the 
Veteran should be afforded a VA PTSD 
examination to determine the nature and 
etiology of this disability.  All indicated 
tests and studies should be completed.  The 
Veteran's claimed in-service stressors 
should be included in the examination 
report.  The claims folder should be made 
available to the examiner for review before 
the examination.  After completion of the 
examination and review of the record, the 
examiner should attempt to express the 
following opinions:

a) Is it as likely as not that the Veteran 
has a current diagnosis of PTSD?  

b) Is it as likely as not that the 
Veteran's claimed in-service stressors are 
adequate to support a diagnosis of PTSD?  
Are these stressors related to fear of 
hostile military or terrorist activity?

c) If the Veteran is found to have a 
current diagnosis of PTSD with sufficient 
stressors to support the diagnosis, is it 
as likely as not that this current 
diagnosis is the result of the in-service 
stressors?

The reasons and bases for all opinions 
should be provided in detail.  If the 
examiner finds that they are unable to 
provide the requested opinions without 
resort to speculation, please give the 
reasons and bases for this conclusion, as 
well as the evidence needed in order to 
provide the requested opinions.

4.  After the development requested above 
has been completed to the extent possible, 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


